Citation Nr: 0207185	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to increased (compensable) rating for residuals 
of a fracture of the base of the fifth toe right foot 
metatarsal.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 11, 1984 to 
April 18, 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which continued a 
noncompensable evaluation for the claimed disability. 

The Board observes that some mental health treatment records 
transcribed in Spanish were submitted along with a package of 
other records for association with the claims file in 
November 1999.  That portion of the submission relating to 
mental health treatment will not require translation inasmuch 
as those particular records are not pertinent to the 
orthopedic disorder presently on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The residuals of a fracture of the base of the fifth toe 
right foot metatarsal is less than moderate.


CONCLUSION OF LAW

The criteria for entitlement to an increased (compensable) 
rating for the residuals of a fracture of the base of the 
fifth toe right foot metatarsal are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5284 (2001); see also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a compensable rating for his service-connected 
residuals of fracture of the base of the fifth toe right foot 
metatarsal. 

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds notes that that while this law 
was enacted during the pendency of this appeal, it was 
considered by the RO.  In May 2001, the RO fully informed the 
veteran vis-à-vis this new law.  Thus, there is no prejudice 
to the veteran in proceeding with this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, the Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  

The veteran has been provided with a VA examination as recent 
as June 1999, and there are VA outpatient treatment records 
dated from April 1999 to February 2000.  There is no 
indication in the record that there are any pertinent 
outstanding treatment records.  As such, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board 
finds that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to the veteran's disability 
at issue.  

There are various Diagnostic Codes which pertain to 
disabilities of the foot and are potentially applicable to 
the claim on appeal.  Generally disabilities of the foot are 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 
5276-5284.  The veteran's disability will not be considered 
under DC 5278, however, since his symptomatology does not 
include claw foot (pes cavus).  Neither does his disability 
merit consideration under DC 5279, since his symptomatology 
does not include anterior metatarsalgia (Morton's disease), 
and his disability merits no consideration under DC 5280, 
5281or 5282, since his symptomatology does not include hallux 
valgus, hallux rigidus or hammer toe.  Diagnostic Code 5283, 
would not apply since his symptomatology does not include 
malunion or nonunion of the tarsal or metatarsal bones.  The 
veteran's disability is not ratable under DC 5276, since this 
addresses acquired flatfoot.  The veteran's disability has 
also been considered under DC 5284, which addresses other 
foot injuries.  Under this code a moderate disability would 
rate a 10 percent evaluation, a moderately severe disability 
would rate a 20 percent evaluation, and a severe disability 
would rate a 30 percent evaluation.

Diagnostic Code 5284 does not provide for a noncompensable 
disability evaluation.  However, in every instance where the 
schedule does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The veteran complained of right foot pain in January 1984 in 
service.  He gave a history of stepping on a rock while 
running.  Objective findings were essentially negative, but 
X-rays showed a non displaced transverse fracture at the base 
of the 5th metatarsal.  Follow up examination in March 1984 
was negative.  A noncompensable evaluation has been in effect 
since a March 1987 rating. 

In the context of the current claim, the veteran was afforded 
a VA examination in June 1999.  He complained of foot pain, 
and stated that he took Ibuprofen.  Objectively, there was no 
evidence of painful motion, edema, instability and weakness 
of the right ankle and foot.  A small palpable deformity on 
the base of the 5th metatarsal bone, moderately tender to 
palpation, was appreciated.  X-rays were entirely negative 
for fracture, degenerative changes or osteoarthritis.

Outpatient treatment records reference some complaints 
relating to the foot.  For example, in December 1999, he 
reported right leg pain (old foot fracture) along with lower 
back pain.  Objectively, there was no focal muscle atrophy.  
He was unable to completely move his right lower extremity 
(either passively or actively).  However, the examiner 
commented that the veteran exhibited poor effort.  There was 
no joint stiffness or ankylosis.  Reflexes were brisk in the 
lower extremities. 

The veteran reported being scheduled for an MRI; however, the 
records disclose that he was afforded an MRI limited to the 
lumbar spine in March 2000 and no pathology relating to the 
disability at issue was documented. 

The preponderance of the evidence shows good foot function, 
without any significant limitation of motion or significant 
foot deformity.  The Board observes that arthritis is not 
shown on X-ray.  Nevertheless, even if arthritis were 
present, it would not warrant an increased disability rating.  
Where there is pain on motion, the minimum compensable 
disability rating that is provided for the particular joint 
should be assigned.  See 38 C.F.R. § 4.59.  However, in this 
case the Schedule does not provide for a compensable 
disability rating based on limitation of motion of the 
metatarsal joint of a 5th toe, the disability at issue here.  
The Board also notes that the provisions of the rating 
schedule provide that compensable rating only for groups of 
minor joints or major joints may be appropriate where the 
limitation of motion is otherwise noncompensable.  See e.g. 
Diagnostic Code 5003.  However, the metatarsal phalangeal 
joint of the 5th toe involved here is a single minor joint.  
See 38 C.F.R. § 4.45(f).  Therefore, a compensable rating is 
not warranted on the basis of painful motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a.

The objective evidence does not show that the toe disability 
caused significant problems walking.  Moderate to severe 
disability due to a foot injury is not defined in Diagnostic 
Code 5284 or the Schedule.  Assuming for the sake of 
argument, that the veteran has some pain and limitation of 
motion of the 5th toe, as noted above, but pain and limitation 
of motion of the 5th toe is a noncompensable disability.  
Therefore, the residual disability of the foot due to the toe 
fracture is less than a moderate disability of the foot.  
Since the residual foot disability resulting from the 5th toe 
fracture is less that a moderate disability, a noncompensable 
rating continues as appropriate.  38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5284.  

The preponderance of the evidence is against a compensable 
evaluation in this case.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's disability has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any inpatient care 
as a result of his foot disorder.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996). 


ORDER

Entitlement to increased evaluation for residuals of a 
fracture of the base of the fifth toe right foot metatarsal 
is denied. 



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

